DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 1/17/2020 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-19, drawn to a system for bleeding air and associated gas turbine engine, classified in F02C9/18.
B. Claim 20, drawn to a method of starting, classified in F02C7/26.
Inventions B and A are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus A can be used to provide bleed air for an environmental control system of an aircraft during steady-state operation of the engine as opposed to being used to start an engine as layed out by the process B.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney David Nigro on 9/9/2021 a provisional election was made without traverse to prosecute the invention of A, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first air motor outlet is configured to exhaust the bleed air to a bypass flow path” of claim 6, “the second air motor outlet is configured to exhaust the pressurized air to the bypass flow path” of claim 7, and “the first air motor outlet is configured to exhaust the bleed air to a bypass flow path of the gas turbine engine and the second air motor outlet is configured to exhaust the pressurized air to the bypass flow path” of claims 14 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12, 13, and 14 are objected to because of the following informalities:  “a core flow path compressor section” (claim 12), “the core flow path compressor section” (claim 13), and “the core flowpath compressor section” (claim 14) should each be written “the compressor section” as has been introduced in base claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-13, and 15-18 as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moes (US 9,879,610).
Regarding Claims 1 and 16, Moes discloses in Fig. 1, a gas turbine engine 10, comprising:
a compressor section (14 and 16), a combustion section 18, and a turbine section (20, 22, and 24) configured to provide a core flow path extending through the gas turbine engine 10;
a system (Fig. 4) for bleeding air from the core flow path comprising:
a bleed valve 135 having a bleed valve inlet configured to receive a bleed air from a first access point to the core flow path (at valve 135) and a bleed valve outlet (see Fig. 4);
an air motor (146+148) having a first air motor inlet (inlet of ‘C’ 148) configured to receive the bleed air from the bleed valve outlet and a first air motor outlet (see outlet from ‘C’ 148) configured to exhaust the bleed air, the air motor configured to pump the bleed air from the core flow path of the gas turbine engine (compressor ‘C’ 148 is capable of providing this function as can be seen in the figure).
Regarding Claim 2, Moes discloses in Fig. 4, wherein the air motor further comprises a second air motor inlet (inlet of ‘T’ 146) configured to receive a pressurized air from a pressurized air source 142 and a second air motor outlet (outlet of ‘T’ 146) configured to exhaust the pressurized air and wherein the first access point (at valve 135) to the core flow path is positioned proximate the compressor section (14 and 16) of the gas turbine engine 10.
Regarding Claim 3, Moes discloses wherein the compressor section includes a high pressure section 16 and a low pressure section 14 and wherein the first access point (at valve 135) to the core flow path is positioned proximate the high pressure section 16 (see Fig. 4).
Regarding Claim 4, Moes discloses wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of the high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37).
Regarding Claim 5, Moes discloses wherein the pressurized air (at valve 142) source is positioned proximate a second downstream stage that is located downstream of the first downstream stage (see Fig. 4; read col. 7, ll. 19-33).
Regarding Claim 10, Moes discloses wherein the air motor (146+148) includes an air motor compressor 148 and an air motor turbine section 146.
Regarding Claim 11, Moes discloses wherein the first air motor inlet (inlet of compressor 148) is configured to deliver the bleed air to the air motor compressor section 148 and the second air motor inlet (inlet of turbine 146) is configured to deliver the pressurized air to the air motor turbine section 146.
Regarding Claim 12, Moes discloses wherein the first access point (at valve 135) to the core flow path is positioned proximate the compressor section (14 and 16) of the gas turbine engine 10 (see Fig. 4).
Regarding Claim 13, Moes discloses wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of the high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37) of the compressor section.
Regarding Claim 15, Moes discloses wherein the air motor (148+146) is driven by a pressurized air source (see flow through 140 to turbine 146).
Regarding Claim 17, Moes discloses wherein the air motor (148+146) further includes a second air motor inlet (inlet of ‘T’ 146) configured to receive a pressurized air from a pressurized air source (at valve 142) and a second air motor outlet (outlet of ‘T’ 146) configured to exhaust the pressurized air, wherein the compressor section includes a high pressure section 16 and a low pressure section 14 and wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of the high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37).
Regarding Claim 18, Moes discloses wherein the pressurized air source (at 142) is positioned proximate a second downstream stage that is located downstream of the first downstream stage (see Fig. 4; read col. 7, ll. 19-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 10,954,865) in view of Moes (US 9,879,610).
Regarding Claims 1 and 16, Mackin discloses in Fig. 2, a gas turbine engine comprising:
a compressor section (224 and 226), a combustion section 228, and a turbine section (234 and 236) configured to provide a core flow path extending through the gas turbine engine;
a system (Fig. 2) for bleeding air from the core flow path comprising:
a bleed valve 245 having a bleed valve inlet configured to receive a bleed air from a first access point 246 to and a bleed valve outlet (see Fig. 2);
an air motor (204 and 208) having a first air motor inlet 240 configured to receive the bleed air from the bleed valve outlet and a first air motor outlet 242 configured to exhaust the bleed air, the air motor configured to pump the bleed air from the core flow path of the gas turbine engine (compressor 204 is capable of providing this function as can be seen in the figure).
Mackin does not explicitly disclose wherein the first access point 246 is to the core flow path as claimed.  Mackin does, however, disclose that the first access point does not need to be positioned as shown in Fig. 2 and can be positioned at any of another source of the engine including on a compressor section which would make the first access point a first access point to the core flow path through the compressor section (read col. 6, ll. 39-49).
Moes discloses in Fig. 1, a gas turbine engine 10, comprising:
a compressor section (14 and 16), a combustion section 18, and a turbine section (20, 22, and 24) configured to provide a core flow path extending through the gas turbine engine 10;
a system (Fig. 4) for bleeding air from the core flow path comprising:
a bleed valve 135 having a bleed valve inlet configured to receive a bleed air from a first access point (at 135) and a bleed valve outlet (see Fig. 4);
an air motor (146+148) having a first air motor inlet (inlet of ‘C’ 148) configured to receive the bleed air from the bleed valve outlet and a first air motor outlet (see outlet from ‘C’ 148) configured to exhaust the bleed air, the air motor configured to pump the bleed air from the core flow path of the gas turbine engine (compressor ‘C’ 148 is capable of providing this function as can be seen in the figure).
Moes further teaches the first access point (at valve 135) is an access point to the core flow path, i.e. the access point is positioned at the high pressure compressor 16 upstream of a second access point (at valve 142) as shown in Fig. 4.
It would have been obvious to one of ordinary skill at the time of filing to have modified Mackin so that the first access point is a first access point to the core flow path, i.e. positioning the access point at the high pressure compressor section, as taught by Moes as part of a simple substitution where Mackin teaches that the access point can be positioned anywhere along the engine including the core flow path (Mackin col. 6, ll. 39-49) and Moes discloses the access point to the core flow path within the high pressure compressor section as a suitable location for positioning the first access point to the core flow path. See MPEP 2141 III (B).  Within this combination the first access point 246 disclosed by Mackin is modified to be positioned at the HP compressor section 226, upstream of the second access point 271, the positioning prescribed by Moes.  The first access point 246 is no longer positioned at the fan cowl 214 as shown in Fig. 2 of Mackin. Additionally, Moes teaches that various locations of the cabin bleed or engine handling bleed offtakes could be provided and the location could be at different stages of the engine compressor in order to provide ECS flow to have sufficient flow to prevent compressor stall or surge. See col. 11, 37-51. 
Regarding Claim 2, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the air motor 204+208 further comprises a second air motor inlet 268 configured to receive a pressurized air from a pressurized air source (271/267, 286, and/or 110) and a second air motor outlet 269 configured to exhaust the pressurized air.  The combination as discussed above teaches wherein the first access point to the core flow path is positioned proximate a compressor section of the gas turbine engine (specifically, the first access point is modified to be positioned on the high pressure compressor section 226 upstream from the second access point 271).
Regarding Claim 3, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the compressor section 224+226 includes a high pressure section 226 and a low pressure section 224.  The combination as discussed above with respect to claim 1 teaches wherein the first access point to the core flow path is positioned proximate the high pressure section (specifically, the first access point is modified to be positioned on the high pressure compressor section 226 upstream from the second access point 271).
Regarding Claims 4 and 5, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the pressurized air source 271 is positioned proximate a second downstream stage (a downstream stage of HP compressor 226 as shown in Fig. 2).  Moes teaches the positioning of the first access point for the combination as discussed above and including wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of the high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37) and wherein the first access point (at 135) is upstream of the second access point (at 142), i.e. the first downstream stage is upstream of the second downstream stage.
Regarding Claim 6, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the first air motor outlet 242 is configured to exhaust the bleed air to a bypass flow path (at fan duct 216 as shown in Fig. 5) of the gas turbine engine.
Regarding Claim 7, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the second air motor outlet 269 is configured to exhaust the pressurized air to the bypass flow path (at the exit of passage 274 as shown in Fig. 4 and read at col. 10, ll. 29-46) of the gas turbine engine.
Regarding Claims 8 and 9, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses in Fig. 2, wherein the pressurized air source (271/267, 286, and/or 110) comprises an external pneumatic source (286 and/or 110) and wherein the external pneumatic source includes an auxiliary power unit 286.
Regarding Claim 10, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the air motor 204+208 includes an air motor compressor section 204 and an air motor turbine section 208.
Regarding Claim 11, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the first air motor inlet 240 is configured to deliver the bleed air to the air motor compressor 204 and the second air motor inlet 268 is configured to deliver the pressurized air to the air motor turbine section 208 (see Fig. 2).
Regarding Claim 12, Mackin in view of Moes teaches the claimed invention including wherein the first access point to the core flow path is positioned proximate the compressor section of the gas turbine engine as discussed above.
Regarding Claim 13, Mackin in view of Moes teaches the claimed invention as discussed above.  Moes teaches the positioning of the first access point for the combination as discussed above and including wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of a high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37) and wherein the first access point (at 135) is upstream of the second access point (at 142), i.e. the first downstream stage is upstream of the second downstream stage.
Regarding Claim 14, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the pressurized air source 271 is positioned proximate a second downstream stage of the high pressure section 226 of the core flow path compressor section and wherein the first air motor outlet 242 is configured to exhaust the bleed air to a bypass flow path 216 (as shown in Fig. 2) of the gas turbine engine and the second air motor outlet 269 is configured to exhaust the pressurized air to the bypass flow path 216 (at the exit of passage 274 as shown in Fig. 4 and read at col. 10, ll. 29-46).  Moes teaches the positioning of the first access point for the combination as discussed above and including wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of a high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37) and wherein the first access point (at 135) is upstream of the second access point (at 142), i.e. the first downstream stage is upstream of the second downstream stage.
Regarding Claim 17, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the air motor 204+208 further comprises a second air motor inlet 268 configured to receive a pressurized air from a pressurized air source (271/267, 286, and/or 110) and a second air motor outlet 269 configured to exhaust the pressurized air and wherein the compressor section 224+226 includes a high pressure section 226 and a low pressure section 224.  The combination as discussed above teaches wherein the first access point to the core flow path is positioned proximate a first downstream stage of the high pressure section.  More specifically, Moes teaches the positioning of the first access point wherein the first access point (at valve 135) to the core flow path is positioned proximate a first downstream stage of the high pressure section 16 (see Fig. 4, 135 proximate the left/upstream side of the HP section 16 which is proximate a first downstream stage; read also col. 6, ll. 7-37).
Regarding Claim 18, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the pressurized air source 271 is positioned proximate a second downstream stage (of the HP compressor 226).  The combination dictates that the first downstream stage where the bleed air is sourced is upstream of the second downstream stage where the pressurize air is sourced as the combination uses the positioning of the first access point taught by Moes shown in Moes Fig. 4 (see first access point 135 positioned at a high pressure compressor section 16 stage upstream of the of pressurized air source at 142).
Regarding Claim 19, Mackin in view of Moes teaches the claimed invention as discussed above.  Mackin further discloses wherein the air motor includes an air motor compressor section 204 and an air motor turbine section 208, wherein the first air motor inlet 240 is configured to deliver the bleed air to the air motor compressor section 204 and the second air motor inlet 268 is configured to deliver the pressurized air to the air motor turbine section 208, and wherein the first air motor outlet 242 is configured to exhaust the bleed air to a bypass flow path 216 (see Fig. 5) of the gas turbine engine and the second air motor outlet 269 is configured to exhaust the pressurized air to the bypass flow path 216 (at the exit of passage 274 as shown in Fig. 4 and read at col. 10, ll. 29-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/	                                              /RENE D FORD/ Examiner, Art Unit 3741Primary Examiner, Art Unit 3741